DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent No. 7,546,928. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 23 of the reference patent requires a carbody with moveable ground engaging members (clause a), a rotating bed (clause b), a boom (clause c), a mast (clause d), a moveable counterweight unit (clause e), a tension member (clause e), and a top of the mast definition and counterweight position identical to that of instant claim 9 (see clause g of reference patent).  Clause (f) of the reference patent requires two positions of the counterweight, one in front of and one behind the top of the mast.
Claims 4-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 27 of U.S. Patent No. 7,546,928. Although the claims claim 27 of the reference patent requires a hydraulic cylinder and a pivot arm.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 28 of U.S. Patent No. 7,546,928. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 28 of the reference patent teaches a pivotal connection, as presently claimed.
Claims 11 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 7,967,158. Although the claims at issue are not identical, they are not patentably distinct from each other because reference patent claim 1 requires a carbody with moveable ground engaging members (lines 2-3), a rotating bed (line 3), a boom (line 5), a linear actuation device (line 8), a moveable counterweight unit (lines 8-9), moving the counterweight unit towards and away from the rotating bed during a pick, move, and set operation via the actuator (lines 10-15), but only supporting the counterweight with the moveable ground engaging members (lines 15-18), and wherein the counterweight is moved further than the stroke of the actuator (lines 19-21).
Furthermore, claim 1 of the reference patent requires a mast mounted as set forth in instant claim 14.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 7,967,158. Although the claims at issue are not identical, they are not patentably distinct from each other because reference patent claim 3 requires the actuation device to be a rack and pinion assembly.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,336,589. Although the claims at issue are not identical, they are not patentably distinct from each other because reference patent claim 1 (from which claim 4 depends) requires a carbody, ground engaging members, a rotating bed, a boom, a linear actuation device (i.e. “rack and pinion” is a type of linear actuator), a moveable counterweight unit, moving the counterweight forward and backwards during a pick move set operation (see clause a) while only supporting the counterweight via the ground engaging members (see clause a);  reference patent claim 4 teaches moving the counterweight further than a stroke of the linear actuator (rack and pinion).

Election/Restrictions
Claims are 17-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/24/21.
Applicant’s arguments with respect to claims 1-10 are persuasive, and are examined below along with claims 11-16.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “linear actuation device” which can move the counterweight in claims 1, 11, and their dependents.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the counterweight movement structure,” which lacks antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

[Pre-AIA ] (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of the application for patent in the United States

Claims 1, 4-6, 8-12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) or pre-AIA  102(b) as being anticipated by US Patent 5,5005,714 (hereinafter “Kroll”).
Regarding claim 1 Kroll discloses a mobile lift crane comprising:
a carbody (1) having moveable ground engaging members (2/27);
a rotating bed (5) rotatably connected to the carbody (1) such that the rotating bed (5) can swing with respect to the ground engaging members (2/27);
a boom (7) pivotally mounted on a front portion of the rotating bed (5);
a mast (6) mounted at a first end on the rotating bed (5);

at least one linear actuation device (13) connected between the rotating bed (5) and the moveable counterweight unit (18) such that the moveable counterweight unit (18) is configured to move toward a front portion of the rotating bed (5) to a first position and configured to move away from the front portion of the rotating bed (5) to a second position (column 6 lines 66-68);
wherein a top of the mast (6) is defined as a furthest back position on the mast (6) from which any line or tension member (19) supported from the mast (6) is suspended; and
wherein a position of the moveable counterweight unit (18) is defined as a center of gravity of a combination of at least one counterweight element (see pieces of 18) and any holding tray to which the at least one counterweight element is attached, wherein the at least one counterweight element and any holding tray being treated as a single counterweight for purposes of determining the center of gravity.
Regarding claim 4 Kroll discloses the above mobile lift crane, and further discloses wherein the at least one linear actuation device (13) comprises at least one hydraulic cylinder (column 5 line 67).
Regarding claim 5 Kroll discloses the above mobile lift crane, and further discloses wherein [a] counterweight movement structure (13/6, etc.) further comprises at least one pivot arm (22).
Regarding claim 6 Kroll discloses the above mobile lift crane, and further discloses wherein the at least one linear actuation device (13) is pivotally connected (at 12, see figure 1) to the rotating bed (5).
Regarding claim 8 Kroll discloses the above mobile lift crane, and further discloses wherein the moveable counterweight unit (18) is configured to be moved to a far forward position in which the moveable counterweight unit (18) is positioned (see figure 2) forward of a rear most portion of a rear ground engaging member (2/27) of the moveable ground engaging members (2/27).
Regarding claim 9 Kroll discloses the above mobile lift crane, and further discloses wherein the first position is in front of the top of the mast (6) and the second position is rearward of the top of the mast (6). (I.e. the counterweight is capable of being moved forward and backward relative to 6 via rams 22, see column 6 lines 28-37.)
Regarding claim 10 Kroll discloses the above mobile lift crane, and further discloses a backhitch (25).

Regarding claim 11 Kroll discloses a mobile lift crane comprising:
a carbody (1) having moveable ground engaging members (2/27);
a rotating bed (5) rotatably connected to the carbody (1) such that the rotating bed (5) can swing with respect to the ground engaging members (2/27); 
a boom (7) pivotally mounted on a front portion of the rotating bed (5); 
a first linear actuation device (13); 
a moveable counterweight unit (18);
wherein the first linear actuation device (13) is operable to move the moveable

wherein the crane is configured such that the moveable counterweight unit (18) is never supported by the ground other than indirectly by the moveable ground engaging members (2/27) on the carbody (1) throughout all pick, move, and set operations; and
wherein the moveable counterweight unit (18) is operable to be moved a greater
horizontal distance toward and away from the front portion of the rotating bed (5) than a distance of a stroke of the first linear actuation device (13) that causes the moveable counterweight unit (18) to move (i.e. due to lever arm of 6, 28, 31, etc.).
Regarding claim 12 Kroll discloses the above mobile lift crane, and further discloses a second linear actuation device (see column 7 lines 1-2) comprising a hydraulic cylinder; wherein the first linear actuation device (13) comprises a hydraulic cylinder; and wherein the counterweight unit (18) is operable to be moved the greater distance toward and away from the front portion of the rotating bed (5) than the distance of the stroke of the first linear actuation device (13) that causes the counterweight unit (18) to move due to the movement of the second linear actuation device (13).
Regarding claim 14 Kroll discloses the above mobile lift crane, and further discloses a mast (6) mounted at a first end on the rotating bed (5).
Regarding claim 15 Kroll discloses the above mobile lift crane, and further discloses a tension member (19) connected adjacent a second end of the mast (6) that suspends the moveable counterweight unit (18).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kroll in view of US patent 6,568,547 (hereinafter “Kretschmer”).
Regarding claims 7 and 16 Kroll discloses the above mobile lift crane with its at least one linear actuation device, but fails to teach the at least one linear actuation device comprises a rack and pinion assembly. Kretschmer teaches a mobile lift crane with boom, mast, suspended counterweight, and linear actuation device.  Kretschmer further teaches the linear actuation device could be a piston-cylinder unit, or alternately a rack and pinion (see column 3 lines 14-19).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the linear actuation device of Kroll with a rack and pinion (as taught by Kretschmer) in order to provide durable and simple actuation to Kroll.


Allowable Subject Matter
Claims 2, 3, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not anticipate or make obvious the entire combination of claim recitations required by claim 2.  Specifically, claim 2 requires the mast and linear actuation device of claim 1, and additionally requires at least one arm pivotally connected at a first end to the rotating bed and pivotally connected at a second end to the at least one linear actuation device, the arm and the at least one linear actuation device being connected between the rotating bed and the moveable counterweight unit.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not anticipate or make obvious the entire combination of claim recitations required by claim 13.  Specifically, claim 13 requires the particulars of claim 11 and further requires the counterweight unit is operable to be moved, during the pick, move, and set operation, to at least a first position in front of a rearmost portion of the rotating bed and a second position behind the rearmost portion of the rotating bed, wherein the rearmost portion of the rotating bed is configured not to move relative to the front portion of the rotating bed during the pick, move, and set operation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record discloses various types of mobile counterweights for cranes.  Of specific note, US 4,867,321; US 3,378,148 and US 5,586,667 show a linear activation device which rotates an arm, which changes the position of a counterweight.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830.  The examiner can normally be reached on M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/N.L.A/           Examiner, Art Unit 3654                

/SANG K KIM/           Primary Examiner, Art Unit 3654